EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sandra Etherton on June 28, 2022.

The application has been amended as follows: 
12. (Currently amended) A method of treating autism in a patient comprising applying 
low-level laser energy directly to two or more locations on the patient’s head in a 
continuous sweeping manner motion, using a hand-held laser device that emits a line of 
laser light wherein the laser energy is applied to at least one location on the patient’s 
head that is above the glabellomeatal and infraorbitomeatal lines, wherein the direct 
application of laser energy causes no detectable temperature rise of the treated 
location, 
infrared wavelengths, and wherein the laser energy is applied directly to at least one 
location on the patient’s head near the frontal lobes of the patient’s brain.
15. (cancelled)	
16.  (Currently amended) A method of treating autism in a patient comprising applying
 low-level laser energy in a continuous sweeping motion directly to two or more 
locations on the patient’s head for one or more treatments, wherein laser energy is 
applied to at least one location on the patient’s head above the glabellomeatal and 
infraorbitomeatal lines, wherein each treatment is 2-10 minutes long, wherein the direct 
application of laser energy causes no detectable temperature rise of the treated 
location, 
infrared wavelengths and wherein the laser energy is applied directly to at least one 
location on the patient’s head near the frontal lobes of the patient’s brain
17. (cancelled)
40. (Currently amended) A method of treating autism in a patient comprising applying 
low-level laser energy to two or more locations on the patient’s head in a continuous 
sweeping manner motion, using a hand-held laser device that emits a line of laser light 
wherein the laser energy is applied to at least one location on the patient’s head that is 
above the glabellomeatal and infraorbitomeatal lines, wherein:
a. the application of laser energy is free from intervening temperature-reducing 
elements between the laser device and the patient’s head and causes no detectable 
temperature rise of the treated location; and 
b. the laser energy has a wavelength above 400 nm and below infrared wavelengths 
and wherein the laser energy is applied directly to at least one location on the patient’s 
head near the frontal lobes of the patient’s brain
43. (cancelled)

Reasons for Allowance

Claims 12-14, 16, 18-20, 23-26, 40-42 and 44-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a method of treating autism in a patient comprising applying low-level laser energy directly to a patient’s head in a continuous sweeping motion to at least one location on the patient’s head near the frontal lobes of the patient’s brain wherein the direct application of laser energy causes no detectable temperature rise of the treated location with a wavelength above 400 nm and below infrared wavelengths. The independent claims 12, 16 and 40, require this specific continuous sweeping motion of a low-level laser energy near the frontal lobes of the patient’s brain which has not been disclosed or made obvious by other prior art.
The closest prior art is Tucek (US 7,947,067 B2 as listed on the IDS submitted on 11/8/21). Tucek discloses a method of treating a patient comprising applying low-level laser energy directly to two or more locations on the patient’s head in a continuous sweeping motion (e.g. Fig 7 and 8; col 1 lines 65-67 and col 2 lines 1-12), using a hand-held laser device that emits a line of laser light wherein the laser energy is applied to at least one location on the patient’s head that is above the glabellomeatal and infraorbitomeatal lines (e.g. Fig 7 and 8), and wherein the laser energy has a wavelength above 400 nm and below infrared wavelengths (e.g. col 6 lines 6-22; claim 9).Tucek is silent regarding this method being used to treat autism. While there is other prior art such as, Dougal (US 2012/0046716 A1) which discloses a phototherapy apparatus that is used to treat various neurological conditions including treating autism (e.g. claims 23) by applying light to the outside of a patient’s head/skull (Pars 0007-8). Dougal does not explicitly teach that the light is applied in a continuous sweeping motion.
It would not have been obvious to one of ordinary skill in the art to combine the prior art of Tucek in view of Dougal to specifically treat autism with a continuous sweeping motion over the patient’s brain at a location near the frontal lobes as recited in independent claims 12, 16 and 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								June 29, 2022
/J.F.H./Examiner, Art Unit 3792   

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792